Citation Nr: 1135590	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  The Veteran died in December 2000 at the age of 50.  The certificate of death reported the immediate cause of death as myocardial infarction, with an onset of minutes.  Congenital heart disease was listed as the underlying cause of death, with an onset of years.  The contributing causes of death were listed as pulmonary disease and methadone maintenance.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The evidence of record does not show that the Veteran served in Vietnam.

4.  The competent evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death, nor may the Veteran's death be presumed to have been so incurred, to include as due to Agent Orange exposure..  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in March 2007 satisfied the duty to notify provisions.  Additional letters were also provided to the appellant in August 2007, July 2010, and April 2011, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA medical opinion has not been accorded the appellant, because there is no competent evidence of record that the cause of the Veteran's death is related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in December 2000 at the age of 50.  The certificate of death reported the immediate cause of death as myocardial infarction, with an onset of minutes.  Congenital heart disease was listed as the underlying cause of death, with an onset of years.  The contributing causes of death were listed as pulmonary disease and methadone maintenance.  The appellant claims that the cause of the Veteran's death was related to his active military service.  Specifically, she claims that the Veteran was exposed to Agent Orange during service in Vietnam, and that he died of a disability which is presumed to have been caused by Agent Orange exposure.  At the time of the Veteran's death, service connection was not in effect for any disability.

The Veteran's service treatment records are negative for any complaints or diagnosis of a heart or pulmonary disorder.

After separation from military service, an October 1999 private emergency room report stated that the Veteran complained of left flank pain and a chronic cough for the previous four years.  The Veteran reported active intravenous drug abuse and a 42 pack-year history of smoking.  After physical examination and diagnostic testing, the principal diagnoses were left flank pain and chronic cough and dyspnea on exertion, with a secondary diagnosis of intravenous drug abuse.

An April 2000 VA outpatient medical report stated that the Veteran's chronic, progressive shortness of breath and large pulmonary arteries "coupled with the extreme smoking [history] and [intravenous drug abuse] suggest [the Veteran] may have very severe [chronic obstructive pulmonary disease]/emphysema, with secondary pulm[onary] hypertension."  The examiner stated that another possibility was that the Veteran's disability was "chronic talc pneumonitis, again from prolonged [intravenous drug abuse]."

A second April 2000 VA outpatient medical report stated that the Veteran had a 20 year history of intravenous drug abuse, including a 10 year history of "injecting crushed talwin [and] Ritalin tablets (both of which can cause foreign body granulomatosis secondary to talc particulate matter) during the 1970's [and] 80s- reports injection of at least 10,000 tablets ove[r] a 10 y[ea]r period.  After physical and diagnositic testing, the assessments were "[s]evere obstructive disease secondary to smoking induced emphysema [and] probable pulmonary talcosis secondary to [intravenous] talwin ([and] Ritalin)" as well as "[s]evere [primary hypertension] secondary to above [and] also left heart failure."

The appellant claims that the cause of the Veteran's death is related to in-service exposure to Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Ischemic heart disease is deemed associated with herbicide exposure, under VA law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).

The appellant states that the Veteran was exposed to Agent Orange when he entered Vietnam to collect bodies while his ship was stationed offshore.  The Veteran's service personnel records do not substantiate this claim.  The Veteran's service personnel records show that he served on active duty from February 1969 to September 1970.  Following his completion of basic training, the Veteran was assigned to the USS CORAL SEA, which was then stationed at Alameda, California.  The Veteran went on unauthorized absence on September 2, 1969, while the ship was still stationed at Alameda, California, and the USS CORAL SEA set sail for a Pacific deployment on September 23, 1969.  The Veteran missed this sailing, and was subsequently declared a deserter on October 2, 1969.  The Veteran was subsequently apprehended, and spent the remainder of his period of active duty service in alternating periods of incarceration in Philadelphia, Pennsylvania, and absence without leave, until his discharge following Court Martial in September 1970.  Accordingly, the evidence of record clearly demonstrates that the Veteran did not serve in Vietnam, even though he was assigned to a naval vessel which served a Pacific deployment during the period he was assigned to it.  He is not therefore presumed under 38 U.S.C.A. § 1116(f), to have been exposed to herbicide agents, to include Agent Orange.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The competent evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.  The Veteran's service treatment records are negative for any complaints or diagnoses of pulmonary or heart disorders.  In addition, there is no medical evidence of record that a pulmonary or heart disorder was diagnosed until 1999, approximately 29 years after separation from active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Furthermore, there is no medical evidence that relates the Veteran's pulmonary or heart disorders to military service or to a service-connected disability.

Other than the Veteran's certificate of death, the only medical evidence of record which discusses the underlying causes of the Veteran's death are the April 2010 VA outpatient medical reports.  The only causes of the Veteran's pulmonary and heart disorders discussed in those reports were the Veteran's history of smoking and drug abuse.  The appellant's statements alone are not sufficient to prove that the cause of the Veteran's death was related to his military service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the appellant is not competent to make a determination that the cause of the Veteran's death was related to his military service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no competent evidence of record linking the cause of the Veteran's death to his active military service or to any service-connected disability.  As such, service connection for the cause of the Veteran's death is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the evidence of record shows that the Veteran did not serve in Vietnam and there is no competent evidence of record relating the cause of the Veteran's death to his active military service or to a service-connected disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


